Citation Nr: 1443356	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09 41-916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO denied reopening a previously denied claim for service connection for hepatitis, and granted service connection for PTSD, assigning a 30 percent rating. 

The issues of entitlement to service connection for hepatitis, and entitlement to an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hepatitis was initially denied in an August 1972 rating decision on the bases that the Veteran did not have hepatitis in service and that his hepatitis was not related to active service.  The Veteran did not appeal this decision, and it became final.  

2.  Evidence received since the August 1972 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.






CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for hepatitis have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hepatitis was denied in an August 1972 rating decision on the basis that the Veteran did not have hepatitis in service and that his hepatitis was not related to active service.  The Veteran did not initiate an appeal of this decision, and it became final in August 1973.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The Veteran submitted an FDA article in July 2012.  The article discusses the relative frequency of hepatitis, stating that this disease is common among military forces.  The article also stated that hepatitis can have an incubation period of up to 50 days.  

Because the FDA article was not before the VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's hepatitis may have been incurred in service despite his being diagnosed after service (as indicated by the Veteran's hospitalization for hepatitis within two months of his separation), it speaks to one reason for the previous denial of service connection.  It is material.    

Reopening of the Veteran's claim for service connection for hepatitis is warranted.


ORDER

Reopening of the previously denied claim of entitlement to service connection for hepatitis is granted.


REMAND

Though hepatitis is mentioned in the Veteran's VA treatment records beginning shortly after discharge, it is not clear whether the Veteran has a current hepatitis disability or residuals of such or, if he does, whether it is hepatitis A, hepatitis B, or hepatitis C.   A VA examination is required to determine the Veteran's current disability and its etiology.

In a July 2012 brief, the Veteran's representative argued that he suffers from PTSD symptoms more severe than those reflected in VA treatment records.  Further, it has been 6 years since the Veteran's last VA examination.  A remand for a new examination is required.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records dated from January 2009 and thereafter.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current state of his hepatitis.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to answer the following:

a)  Does the Veteran currently suffer from hepatitis or have any residuals as a result of hepatitis diagnosed in 1972?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed disability or residuals had onset in, or is related to, his active service?  In answering this question, the examiner is to discuss the article submitted by the Veteran regarding incubation periods for hepatitis.  

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional to determine the current severity of his PTSD.  The entire claim file, to include electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected psychiatric disorder must be reported in detail consistant with the current DSM.

The examiner must describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether it renders him unable to secure or follow a substantially gainful occupation.

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


